DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 08/23/2022, the following has occurred:
Claims 1-21 are pending.

Response to Arguments
Claim Rejections - 35 U.S.C § 112
Applicant’s argument that “As amended, claim 1 calls for these different circuit techniques that are, as claimed, to improve signal-to-noise ratio of signals received by the FSA circuit” is spurious under 112(a) as this was not the reason for the rejection under 35 USC 112(a). The limitations of claim 1 do not sufficiently describe how the functions are performed or the result is achieved. The steps/procedure for performing the multi-phase data sampling and processing technique, the modified parasitic capacitor suppression method, and the modified auto-zero (kT/C) noise cancellation scheme are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform these functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
A similar rejection applies to claim 3 which recites the FSA circuit implementing “the multi-phase data sampling and processing technique…the modified parasitic capacitor suppression method, …and… the modified auto-zero (kT/C) noise cancellation scheme to improve the signal-to-noise ratio of signals…”. Therefore, the rejection of the claims under 35 USC 112(a) is maintained. 
Prior Art
Applicant asserts that Moon et al. clearly describes a “bidirectional interface circuit" actually utilizes separate and distinct arrays. Thus, Moon et al. does not teach or suggest a single microelectrode array that includes both stimulating and recording electrodes, as claimed. Thus, the cited art fails to disclose at least one element of the invention as claimed.”
Examiner respectfully disagrees since, with regard to claims 1 and 21, the claims don’t require a single microelectrode array. The claim includes “comprising” of language which indicates that at least one microelectrode array is required. 
Similarly claim 15 does not assert a single chip. The term comprising in the claim is an open ended term in which the prior art can include things that are not claimed. The claim never states there is only one chip but instead claims the system is “configured as a system-on-chip” which, coupled with the term “comprising”, simply indicates at least one chip must be present. If it is required to limit the system to one chip, Applicant needs to use the term “consisting of” language.  Therefore rejection of claims under 35 USC 103 to Moon and Yang is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01, section I states:

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002).


Claim 1 discloses that “the FSA circuit implements at least one of a multi-phase data sampling and processing technique, a modified parasitic capacitor suppression method, or a modified auto-zero (kT/C) noise cancellation scheme…”. The specification, dated 01/19/2018, discloses that “The multi-phase data sampling and processing technique is configured to boost the closed-loop gain…The modified parasitic capacitor suppression method is configured to block charge transfer from amplifier input parasitic capacitors…The modified auto-zero "kT/C" noise cancellation scheme is configured to allow a more complete removal of kT/C noise appearing on Cf “ (pg. 13, lines 6-21), but does not sufficiently describe how the functions are performed or the result is achieved. The steps/procedure for performing the multi-phase data sampling and processing technique, the modified parasitic capacitor suppression method, and the modified auto-zero (kT/C) noise cancellation scheme are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform these functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
A similar rejection applies to claim 3 which recites the FSA circuit implementing “the multi-phase data sampling and processing technique…the modified parasitic capacitor suppression method, …and… the modified auto-zero (kT/C) noise cancellation scheme to improve the signal-to-noise ratio of signals…”.
Claims 2 and 4-14 are rejected due to their dependence from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0108926 hereinafter, “Moon”)  in view of Yang et al. (US 2014/0025715 hereinafter “Yang”) and further in view of Xu et al. (J. Xu, T. Wu and Z. Yang, "A power efficient frequency shaping neural recorder with automatic bandwidth adjustment," 2014 IEEE Asian Solid-State Circuits Conference (A-SSCC), 2014, pp. 197-200, hereinafter “Xu”).
Regarding claim 1, Moon discloses an implantable neuromodulation system comprising: 
a microelectrode array configured to deliver a desired electrical stimulation to a neuronal population (par. [0012]: …(v) a... microelectrode array that interfaces with...the stimulation module…); 
and receive neural signals from the neuronal population (par. [0012]: …the sensor electronics module is configured to record at least 16 channels of neural tissue activity; (iv) a stimulation module … comprises a pulse circuit configured to transmit electrical stimuli …the bidirectional microelectrode array is configured to provide a bidirectional interface to record neural tissue activity and transmit electrical stimuli; neural tissue containing neurons constitutes a neuronal population); and 
a neural microdevice is configured to receive and electrically record neural signals received by the microelectrode array simultaneously with stimulation microelectrode delivering electrical stimulation to the neuronal population using the microelectrode array (par. [0167]: …the technical characteristics of the bi-directional neural-communication device are summarized as follows. The device can both record from an electrical signals sensor and stimulate target tissue or nerve that provides a closed loop bidirectional interface solution while recording from the neural tissue also provides components for stimulation… continuous measurements of sensor signals, conducts real time sensor-data analysis to detect abnormal conditions and automatically correct the stimulation setting and ensures timely delivery of parameter to the stimulation circuit).
Moon fails to disclose a frequency-shaping amplifier (FSA) coupled to the microelectrode array, wherein the FSA circuit implements at least one of a multi-phase data sampling and processing technique, a modified parasitic capacitor suppression method, or a modified auto-zero (kT/C) noise cancellation scheme to improve signal-to-noise ratio of signals received by the FSA circuit.
 wherein the FSA is configured to receive and electrically record neural signals received by the microelectrode array simultaneously with stimulation microelectrode delivering electrical stimulation to the neuronal population using the microelectrode array. 
However, Yang, in the same field of endeavor: neural signal processing and  interface methods, architectures, apparatuses and devices, discloses a frequency-shaping amplifier (FSA) coupled to the microelectrode array (Fig. 3B and par. [0052]:  the FSA 200 includes a set of inputs couplable or coupled to a number of electrodes that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity (e.g., action potential generation) within one… target neural populations…) for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes (par. [0054]).
Further, Xu in the same field of endeavor: a power efficient frequency shaping neural recorder, discloses the FSA circuit implements at least one of a multi-phase data sampling and processing technique (Fig. 2, (b) A simplified circuit schematics to illustrate the multi-phase sampling technique and I. Introduction: par. 3: A novel multi-phase sampling and processing technique has been proposed), a modified parasitic suppression method (B. Proposed Noise Optimization Techniques: par. 1: Fig. 2(a) controlled by Φ1 is added to block the charge transfer from the amplifier parasitic capacitor Cp1, which would degenerate the input noise performance) or a modified auto-zero (kT/C) noise cancellation scheme to improve signal-to-noise ratio of signals received by the FSA circuit (Fig. 3. The proposed kT/C noise cancellation scheme in the low-pass filter and I. Introduction: par. 3: A modified noise cancellation scheme…has been used) for the benefit of further reducing the input referred noise and the total power consumption (I. Introduction: par. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Moon, a frequency shaping amplifier coupled to a microelectrode array as taught by Yang, the FSA implementing a multi-phase sampling and processing technique, a parasitic capacitor and a modified noise cancellation scheme, as taught by Xu for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes; and for the benefit of further reducing the input referred noise and the total power consumption.
Regarding claim 2, the Moon and Xu combination discloses the system of claim 1 except, wherein the FSA is configured to amplify, filter, and digitize the neural signals while suppressing stimulation artifacts.
Yang discloses the FSA is configured to amplify, filter, and digitize the neural signals while suppressing stimulation artifacts (Fig. 3A and par. [0054]: The neural interface architecture 100 further includes a gain or amplification stage 300 configured for receiving and amplifying FSA output; and an analog-to-digital conversion (ADC) stage 400, which can be configured for multiplexing amplification stage outputs and generating digital signals corresponding thereto. The neural interface architecture 100 can be coupled to or include a number of processing modules, units, circuits, or elements, such as a digital signal processing (DSP) module configured for receiving ADC stage outputs and reconstructing and/or processing neural signals…) for the purpose of identifying and communicating or processing signals corresponding to neural spikes (par. [0054]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes, as taught by Moon and Xu, a frequency shaping amplifier that amplifies, digitizes and filters as taught by Yang for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes.
Regarding claim 3, the Moon and Yang combination, discloses the system of claim 1, except wherein the FSA includes multi-phase data sampling and processing circuits, modified parasitic capacitor suppression method circuits, a feedback gain boosting path, and modified auto-zero noise cancellation scheme circuits.
Xu discloses the FSA includes multi-phase data sampling and processing circuits (Fig. 2, (b) A simplified circuit schematics to illustrate the multi-phase sampling technique and I. Introduction: par. 3: A novel multi-phase sampling and processing technique has been proposed) that implement the multi-phase data sampling and processing technique, modified parasitic capacitor suppression method circuits that implement the modified parasitic capacitor suppression method (B. Proposed Noise Optimization Techniques: par. 1: Fig. 2(a) controlled by Φ1 is added to block the charge transfer from the amplifier parasitic capacitor Cp1, which would degenerate the input noise performance), a feedback gain boosting path (Figs. 1, 2(b)) and modified auto-zero noise cancellation scheme circuits that implements the modified auto-zero (kT/C) noise cancellation scheme to improve the signal-to-noise ratio of signals output from the FSA circuit relative to signals received by the FSA circuit (Fig. 3. The proposed kT /C noise cancellation scheme in the low-pass filter and I. Introduction: par. 3: A modified noise cancellation scheme…has been used) for the benefit of further reducing the input referred noise and the total power consumption (I. Introduction: par. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Moon and Yang, a FSA that includes multi-phase sampling and processing circuits, modified parasitic capacitor suppression method circuits, a feedback gain boosting path and modified noise cancellation scheme, as taught by Xu in order to further reduce the input referred noise and the total power consumption.
Regarding claim 4, the Moon and Yang combination discloses the system of claim 3 except, wherein the multi-phase data sampling and processing circuits are configured to boost a closed-loop gain of the implantable neuromodulation system without decreasing sampling frequency or input impedance.
Xu discloses the multi-phase data sampling (Fig. 2(b) A simplified circuit schematics to illustrate the multi-phase sampling technique) and processing circuits are configured to boost a closed-loop gain of the implantable neuromodulation system without decreasing sampling frequency or input impedance (Figs. 1, 2 and 4, see “Gain Boosting” and I. Introduction,  par. 3: …1) A novel multi-phase sampling and processing technique has been proposed to 8 times increase the closed-loop gain to 16πfCin/(fsCf ) without decreasing the sampling frequency fs nor reducing the input impedance, V. Conclusion, par. 1: …using several novel circuit techniques including the gain boosting technique …the designed chip has achieved very competitive performance in input impedance…) to further reduce the input referred noise and the total power consumption (I. Introduction, par. 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Moon and Yang, a frequency shaping amplifier containing processing circuits as taught by Yang in order to further reduce the input referred noise and the total power consumption.
Regarding claim 5, the Moon and Yang combination discloses the system of claim 3, except wherein the modified parasitic capacitor suppression method circuits are configured to block charge transfer from amplifier input parasitic capacitors. 
Xu discloses the modified parasitic capacitor suppression method circuits are configured to block charge transfer from amplifier input parasitic capacitors (B. Proposed Noise Optimization Techniques, par. 1: Fig. 2(a) controlled by Φ1 is added to block the charge transfer from the amplifier parasitic capacitor Cp1..) for the purpose of preventing the degeneration of the input noise performance (B. Proposed Noise Optimization Techniques: par. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes with a FSA coupled to the recording microelectrode as taught by Moon and Yang, modified parasitic capacitor suppression method circuits to block charge transfer from amplifier input parasitic capacitors, as taught by Xu in order to prevent the degeneration of the input noise performance.
Regarding claim 6, the Moon and Yang combination discloses all of the system of claim 3, except wherein the feedback gain boosting path is configured to reduce noise at low frequencies. 
Xu discloses the feedback gain boosting path is configured to reduce noise at low frequencies (Fig. 2, see “Small Gain at Low Frequencies, High Noise Floor at Low Frequencies”) for the purpose of reducing noise (B. Proposed Noise Optimization Techniques, par. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have modified the neuromodulation system of Moon and Xu to include tolerance to low frequency artifacts, as taught by Yang in order to recognize/identify and communicate or process signals corresponding to neural spikes.
Regarding claim 7, the Moon and Xu combination discloses all of the system of claim 3, except wherein the modified auto-zero noise cancellation scheme is configured to allow removal of noise appearing on a feedback capacitor from a switch-on resistor. 
Yang discloses the modified auto-zero noise cancellation scheme is configured to allow removal of noise appearing on a feedback capacitor from a switch-on resistor (Fig. 2, see “Φ1”  and I. Introduction, par. 3: A modified noise cancellation scheme …has been used and allows a more complete removal of kT /C noise appeared on Cf) for the purpose of reducing noise (B. Proposed Noise Optimization Techniques, par. 1)
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have modified the neuromodulation system of Moon to include tolerance to low frequency artifacts as taught by Yang in order to recognize/identify and communicate or process signals corresponding to neural spikes.
Regarding claim 10, the Moon, Yang and Xu combination discloses the system of claim 1, wherein the system is configured as a system-on-chip (Moon, pars. [0012], [0104]: …the SoC and comprises a digital electrophysiology interface chip…).
Regarding claim 11, the Moon, Yang and Xu combination discloses the system of claim 10, wherein the system-on-chip (Moon, par. [0012]: …the SoC and comprises a digital electrophysiology interface chip…) includes a recorder circuit block (Moon, par. [0012]: …sensor electronics module is configured to record)…, a stimulation circuit block (par. [0012]: …a stimulation module that interfaces with the SoC and comprises a pulse circuit configured to transmit electrical stimuli…), and a digital circuit block.
Regarding claim 14, the Moon, Yang and Xu combination the system of claim 10, wherein the system-on-chip is incorporated in an implantable medical device (Moon, Fig. 13, (102) and par. [0059]: …human head having an implantable device…). 
Regarding claim 21, Moon discloses an implantable neuromodulation system comprising: 
a microelectrode array configured to deliver a desired electrical stimulation to a neuronal population (par. [0012]:  …(v) a... microelectrode array that interfaces with...the stimulation module); 
and to receive neural signals from the neuronal population (par. [0012]: …the sensor electronics module is configured to record at least 16 channels of neural tissue activity; (iv) a stimulation module … comprises a pulse circuit configured to transmit electrical stimuli …the bidirectional microelectrode array is configured to provide a bidirectional interface to record neural tissue activity and transmit electrical stimuli); and 
a neural microdevice is configured to receive and electrically record neural signals received by the microelectrode array simultaneously with delivering electrical stimulation to the neuronal population (par. [0167]: …the technical characteristics of the bi-directional neural-communication device are summarized as follows. The device can both record from an electrical signals sensor and stimulate target tissue or nerve that provides a closed loop bidirectional interface solution while recording from the neural tissue also provides components for stimulation… continuous measurements of sensor signals, conducts real time sensor-data analysis to detect abnormal conditions and automatically correct the stimulation setting and ensures timely delivery of parameter to the stimulation circuit).
Moon fails to disclose a frequency-shaping amplifier (FSA) coupled to the microelectrode; 
wherein the FSA is configured to receive and electrically record neural signals received by the microelectrode array simultaneously with stimulation microelectrode delivering electrical stimulation to the neuronal population; and wherein the FSA has a gain proportion to signal frequency given by Ac(f)=2πfClo/(f s Cf), where Ac(f) is a closed-loop gain of the FSA, fs is a sampling frequency, f is signal frequency, Cin is an input capacitor of the FSA, and Cf is a feedback capacitor of the FSA.
Yang discloses a frequency-shaping amplifier (FSA) coupled to the microelectrode array, wherein the FSA is configured to receive and electrically record neural signals received by microelectrode array (Fig. 3B and par. [0052]:  the FSA 200 includes a set of inputs couplable or coupled to a number of electrodes that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity (e.g., action potential generation) within one… target neural populations…) for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes (par. [0054]).
Further Xu discloses wherein the FSA has a gain proportion to signal frequency given by Ac(f)=2πfClo/(f s Cf), where Ac(f) is a closed-loop gain of the FSA, fs is a sampling frequency, f is signal frequency, Cin is an input capacitor of the FSA, and Cf is a feedback capacitor of the FSA (Introduction, par. 2: In the FS recorder, a core component is a frequency shaping amplifier (FSA) with its gain correlated to signal frequency f (closed loop gain Ac ≈ 2πfCin/(fsCf )) implemented with switched capacitor circuits). This provides the benefit of inherently rejecting electrode offset without requiring a sub-1Hz high-pass filter, increasing input impedance 5-10 times, compressing neural data dynamic range by 4.5-bit, and simultaneously recording LFPs and extracellular spikes (Introduction, par. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Moon, a frequency shaping amplifier coupled to recording microelectrode as taught by Yang , the FSA with having a closed loop gain as taught by Xu for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes; and for the benefit of inherently rejecting electrode offset without requiring a sub-1Hz high-pass filter, increasing input impedance 5-10 times, compressing neural data dynamic range by 4.5-bit, and simultaneously recording LFPs and extracellular spikes.

Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yang and Xu as applied to claims 1-7, 10, 11, 14 and 21 above, and further in view of Nudo, Jr. et al.  (US 2015/0231397 hereinafter “Nudo Jr”).
Regarding claims 8, 12 and 13 the Moon, Yang and Xu combination discloses the system of claim 1, except wherein the microelectrode array is implemented on a single silicon chip in a high-voltage complementary metal-oxide-semiconductor (CMOS) process;
the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages; and
the recorder circuit block, the stimulation circuit block, and the digital circuit block are physically isolated from each other.
However, Nudo Jr in the same field of endeavor: neural prosthetic devices to improve function, discloses the microelectrode array is implemented on a single silicon chip in a high-voltage complementary metal-oxide-semiconductor (CMOS) process (Figs. 5, and 14 and par. [0016], [0085]: … complementary metal-oxide-semiconductor (CMOS) integrated circuit used…);
the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages (Fig. 15, “0.75V”, “1.5V, “5V”) to provide the benefit of stable output voltage during stimulation;
the recorder circuit block, the stimulation circuit block, and the digital circuit block are physically isolated from each other (Figs. 5 and 14) for the purpose of producing an ASIC chip (par. [0016]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the microelectrode of Moon, Yang and Xu using a CMOS process with recorder, stimulation, and digital circuit blocks the operate on different voltage rails as taught by Nudo Jr in order to produce an ASIC chip that provides the benefit of stable output voltage during stimulation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yang and Xu as applied to claims 1-7, 10, 11, 14 and 21 above, and further in view of Rapoport (Patent No. US 9,867,978).
Regarding claim 9, the Moon, Yang and Xu combination discloses the system of claim 1, except wherein the at least one recording microelectrode array includes a plurality of recording microelectrodes, and a plurality of stimulation microelectrodes, and a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter
However, Rapoport in the same field of endeavor: electrode arrays for electrophysiologic recording and neural stimulation, discloses the at least one recording microelectrode array includes a plurality of recording microelectrodes and a plurality of stimulation microelectrodes (Fig. 2C, (208)), and a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter (Col. 7, lns. 50-60:  …10 micrometer diameter electrodes spaced at an inter electrode spacing of 10 micrometers…In some embodiments, the electrodes can be about 20 micrometers in diameter and spaced at 20 micrometers.  Generally, the inter-electrode spacing can be about one half the diameter of a neuron). This is for the purpose of providing a plurality of microelectrodes that can record/stimulate within one neuron (col. 7, lns. 60-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with a FSA as taught by Moon, Yang and Xu, an array of recording and stimulating micrometer electrodes with an inter electrode spacing of 10 or 20 micrometers, as taught by Rapoport to provide a plurality of microelectrodes that can record/stimulate within one neuron.

Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over in Moon in view of Rapoport and further in view of Yang.
Regarding claim 15, Moon discloses an implantable neuromodulation system comprising: 
a microelectrode array (par. [0012]:  (v) a... microelectrode array that interfaces with...the stimulation module) including at least one stimulation and at least one recording microelectrode, and wherein the at least one stimulation microelectrode configured to deliver a desired electrical stimulation to a neuronal population, the at least one recording microelectrode configured to receive neural signals from the neuronal population (par. [0012]: …the sensor electronics module is configured to record at least 16 channels of neural tissue activity; (iv) a stimulation module … comprises a pulse circuit configured to transmit electrical stimuli …the bidirectional microelectrode array is configured to provide a bidirectional interface to record neural tissue activity and transmit electrical stimuli);
wherein the system is configured as a system-on-chip (pars. [0012], [0104]: …the SoC and comprises a digital electrophysiology interface chip…).
a neural microdevice is configured perform electrical recording of neural signals received by the at least one recording microelectrode during a delivery of electrical stimulation of the neuronal population by the at least one stimulation microelectrode (par. [0167]: …the technical characteristics of the bi-directional neural-communication device are summarized as follows. The device can both record from an electrical signals sensor and stimulate target tissue or nerve that provides a closed loop bidirectional interface solution while recording from the neural tissue also provides components for stimulation… and ensures timely delivery of parameter to the stimulation circuit).
Moon does not disclose a spacing between adjacent ones of the at least one stimulating microelectrodes and the at least one recording microelectrode is between tens to hundreds of micrometers;
a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode; and
wherein the FSA is configured to perform electrical recording of neural signals received by the at least one recording microelectrode during a delivery of electrical stimulation of the neuronal population by the at least one stimulation microelectrode.
However, Rapoport discloses a spacing between adjacent ones of the at least one stimulating microelectrodes and the at least one recording microelectrode is between tens to hundreds of micrometers (Col. 7, lns. 50-60:  …10 micrometer diameter electrodes spaced at an inter electrode spacing of 10 micrometers…In some embodiments, the electrodes can be about 20 micrometers in diameter and spaced at 20 micrometers.  Generally, the inter-electrode spacing can be about one half the diameter of a neuron) for the purpose of providing a plurality of microelectrodes that can record/stimulate within one neuron (col. 7, lns. 60-61).
Further, Yang discloses a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode (Fig. 3B and par. [0052]:  the FSA 200 includes a set of inputs couplable or coupled to a number of electrodes that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity (e.g., action potential generation) within one…target neural populations) for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes (par. [0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrode as taught by Moon, with an inter electrode spacing of 10 or 20 micrometers as taught by Rapoport, a frequency shaping amplifier coupled to recording microelectrode as taught by Yang in order to provide a plurality of microelectrodes that can record/stimulate within one neuron; and to process neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes.
Regarding claim 16, the Moon, Rapoport, and Yang combination discloses the system of claim 15, further comprising a recorder circuit block, a stimulation circuit block, and a digital circuit block (Moon, Fig. 1, (110) and [0012]).
Regarding claim 18, the Moon, Rapoport and Yang combination discloses the system of claim 17, wherein the recorder circuit block, the stimulation circuit block, and the digital circuit block are physically isolated from each other (Moon, Fig. 25 and [0182]).
Regarding claim 19, the Moon, Rapoport and Yang combination discloses the system of claim 15, further comprising a housing incorporating the system-on-chip to form an implantable medical device (Moon, [0012]:  In preferred embodiments, there are provided devices for, and methods of using, a bi-directional brain-machine interface (BBMI) device, comprising: (i) a biocompatible container housing…(ii) a …System on Chip ( SoC) within the housing…).
Regarding claim 20, the Moon and Yang combination discloses the system of claim 15, wherein the at least one recording microelectrode includes a plurality of recording microelectrodes, the at least one stimulation microelectrode includes a plurality of stimulation microelectrodes (Moon, [0012]:  …(v) a  ...microelectrode array that interfaces with the sensor electronics module and the stimulation module, wherein the …microelectrode array is configured to provide a …interface to record neural tissue activity and transmit electrical stimuli…).
The combination does not disclose a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter. -5- QB\920171.00196\65213525.1  
However, Rapoport discloses a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter (Col. 7, lns. 50-60:  …10 micrometer diameter electrodes spaced at an inter electrode spacing of 10 micrometers…In some embodiments, the electrodes can be about 20 micrometers in diameter and spaced at 20 micrometers.  Generally, the inter-electrode spacing can be about one half the diameter of a neuron) for the purpose of providing a plurality of microelectrodes that can record/stimulate within one neuron (col. 7, lns. 60-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with a microelectrode array with a SoC coupled with FSA as taught by Moon, Nudo Jr and Yang, an array of recording and stimulating micrometer electrodes with an inter electrode spacing of 10 or 20 micrometers as taught by Rapoport to provide a plurality of microelectrodes that can record/stimulate within one neuron.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in Moon in view of Rapoport and Yang as in claims 15, 16 and 18-20 above and further in view of Nudo Jr.
Regarding claim 17, Moon, Rapoport and Yang disclose the system of claim 16 except, wherein the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages.
Nudo Jr discloses the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages (Fig. 15, “0.75V”, “1.5V, “5V”). This provides the benefit of stable output voltage during stimulation (par. [0089]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrode arrays as taught by Moon, recorder, stimulation, and digital circuit blocks the operate on different voltage rails as taught by Nudo Jr to provide the benefit of stable output voltage during stimulation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792   

/ALLEN PORTER/Primary Examiner, Art Unit 3792